                                  UNITED STATES DISTRI                                     LED
                                SOUTHERN DISTRICT OF

 UNITED STATES OF AMERICA,                                                      QI.,gR..!<.:...~~~PISTRICT COURT
                                                                  Case     osd~1Jlq!T~ALlFORNIA
                                                                                           DEPUTY

                                             Plaintiff,
                          vs.
                                                                 JUDGMENT OF DISMISSAL
Mark Scott Webb,


                                          Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 o    the Court has dismissed the case for unnecessary delay; or

 o    the Court has granted the motion of the Government for dismissal, without prejudice; or

 o    the Court has granted the motion of the defendant for a judgment of acquittal; or

 o    a jury has been waived, and the Court has found the defendant not guilty; or

 o    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
      21:841(a)(1); 21:853, 18:924(d), 28:2461(c) - Possession of Methamphetamine with Intent to Distribute;
      Criminal Forfeiture; 18:924(c)(1)(A)(i); 21:853, 18:924(d), 28:2461(c) Possession of a Firearm in Furtherance of
      a Drug Trafficking Crime; Criminal Forfeiture; 18:922{g)(1); 21:853, 18:924{d), 28:2461{c) - Felon in Possession
      of a Firearm; Criminal Forfeiture


Dated:    7112/2019
                                                           Hon. Gonzalo P. Curiel
                                                           United States District Judge
